
	

116 S2478 IS: Bahamas Temporary Protected Status Act of 2019
U.S. Senate
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2478
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2019
			Mr. Menendez (for himself, Mr. Schumer, Mr. Durbin, Mr. Booker, Mr. Markey, Mr. Blumenthal, Mr. Brown, Mr. Bennet, Mrs. Gillibrand, Ms. Warren, Ms. Harris, Mrs. Murray, Mr. Jones, Ms. Hirono, Mr. Leahy, Mr. Van Hollen, Ms. Klobuchar, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To designate the Bahamas under section 244 of the Immigration and Nationality Act to provide
			 temporary protected status under such section to
			 eligible nationals of the Bahamas.
	
	
		1.Short title
 This Act may be cited as the Bahamas Temporary Protected Status Act of 2019.
 2.FindingsCongress makes the following findings: (1)On September 1, 2019, Hurricane Dorian made landfall in the Bahamas as a category 5 hurricane with sustained winds over 180 miles per hour.
 (2)Between September 1, 2019, and Sep­tem­ber 3, 2019, the islands of the Bahamas and the Bahamian people were subjected to hurricane-force winds, heavy rains, and extensive flooding that destroyed critical infrastructure, decimated houses and property, and claimed the lives of at least 50 individuals.
 (3)The International Federation of the Red Cross and Red Crescent Societies stated that more than 60,000 individuals in the Bahamas lack access to clean drinking water as a result of the devastation caused by Hurricane Dorian.
 (4)The World Food Programme indicates that more than 60,000 individuals in the Bahamas will require food relief as a result of the destruction caused by Hurricane Dorian.
 (5)The Secretary of Homeland Security may, under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), designate a foreign state that has experienced an environmental disaster so as to provide temporary protected status in the United States to eligible nationals of such foreign state who cannot return safely to their homeland.
			3.Designation for purposes of granting temporary protected status
			(a)Designation
 (1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), the Bahamas shall be treated as if it had been designated under subsection (b)(1)(B) of that section, subject to the provisions of this section.
 (2)Period of designationThe initial period of the designation referred to in paragraph (1) shall be for the 18-month period beginning on the date of the enactment of this Act.
 (b)Aliens eligibleAs a result of the designation made under subsection (a), an alien who is a national of the Bahamas is considered to satisfy the requirements under paragraph (1) of section 244(c) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)), subject to paragraph (3) of such section, if the alien—
 (1)has been continuously physically present in the United States since the date of the enactment of this Act;
 (2)is admissible as an immigrant, except as otherwise provided in paragraph (2)(A) of such section, and is not ineligible for temporary protected status under paragraph (2)(B) of such section; and
 (3)registers for temporary protected status in a manner established by the Secretary of Homeland Security.
				(c)Consent To travel abroad
 (1)In generalThe Secretary of Homeland Security shall give prior consent to travel abroad, in accordance with section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)), to an alien who is granted temporary protected status pursuant to the designation made under subsection (a) if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad.
 (2)Treatment upon returnAn alien returning to the United States in accordance with an authorization described in paragraph (1) shall be treated as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a).
				
